
	
		II
		110th CONGRESS
		1st Session
		S. 2406
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2007
			Ms. Snowe (for herself,
			 Mr. Conrad, Ms.
			 Collins, and Mrs. Lincoln)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to permit States to obtain reimbursement under the Medicaid program for
		  care or services required under the Emergency Medical Treatment and Active
		  Labor Act that are provided in a nonpublicly owned or operated institution for
		  mental diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Emergency Psychiatric Care
			 Act of 2007.
		2.Medicaid reimbursement
			 for care or services required under emtala that are provided in a nonpublicly
			 owned or operated institution for mental diseases
			(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d)
			 is amended—
				(1)in subsection (a), in the subdivision (B)
			 following paragraph (28), by inserting subject to subsection
			 (y), after (B); and
				(2)by adding at the end the following:
					
						(y)(1)In the case of an institution for mental
				diseases that is not publicly owned or operated and that is subject to the
				requirements of section 1867, the limitation of subdivision (B) following
				paragraph (28) in subsection (a) (relating to limitations on payments for care
				or services for individuals under 65 years of age who are patients in an
				institution for mental diseases) shall not apply to the provision of care or
				services required to stabilize an emergency medical condition, the treatment
				for which is within the range of services that such institution typically
				provides, of an individual who has attained age 21 but who has not attained age
				65 and who came or was transferred to the institution, if—
								(A)the institution determines that the
				individual has such an emergency medical condition; and
								(B)the institution provides such care or
				services.
								(2)In this subsection—
								(A)the term stabilize has the
				meaning given that term in section 1867(e)(3)(A); and
								(B)the term emergency medical
				condition has the meaning given that term in section
				1867(e)(1).
								.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to care and services furnished on or after the date of
			 enactment of this Act.
			
